Citation Nr: 1603809	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-11 522	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected intervertebral disc syndrome (IVDS) of the lumbar spine.

3.  Entitlement to an increased initial rating for bowel dysfunction associated with IVDS of the lumbar spine, evaluated as 10 percent disabling prior to May 8, 2012, and 30 percent disabling thereafter.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1989.

This case comes before the Board of Veterans' Appeals (the Board) from July 2008 and October 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, and Roanoke, Virginia, respectively.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

Pursuant to the Veteran's request, a Central Office Hearing before a member of the Board was scheduled for May 2012.  However, in an April 2012 statement, the Veteran informed the Board he would be unable to attend his hearing.  He did not request to reschedule the hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The Board remanded the Veteran's claims in July 2013 for further development.  Unfortunately, as detailed below, additional development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

A September 2013 Supplemental Statement of the Case (SSOC) increased the Veteran's bowel dysfunction disability rating to 30 percent disabling, effective May 8, 2012.  Regardless of the Agency of Original Jurisdiction's (AOJ) actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to SMC has been found to be an inferable issue anytime a Veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its July 2013 remand, the Board instructed the AOJ to obtain outstanding VA medical records related to the Veteran's cervical spine condition, lumbar spine IVDS, and bowel dysfunction, and to schedule the Veteran for VA examinations to assess the current nature and severity of his IVDS and bowel dysfunction, and to determine the nature and etiology of his cervical spine condition.  

In rendering the requested opinions on the Veteran's cervical spine condition, the examiner was instructed to make specific reference to service treatment records showing complaints of neck pain and evidence of motor vehicle accidents (MVAs); post-service records showing treatment for cervical degenerative disc disease (DDD) and radiculopathy; the Veteran's statements that he had neck problems since service; the Veteran's statements that he performed duties as a concrete finisher beginning in 2004 and did not perform duties as a cement mixer or shovel concrete; and Dr. S. A.'s February 2010 opinion that Veteran's cervical spine condition was the direct result of MVAs in service.  Additionally, the examiner was directed to discuss the functional limitations associated with, and expected effect on employment resulting from, the Veteran's service-connected disabilities alone (not including the effects of any non-service-connected disabilities).  The examiner was asked to identify any and all types of employment that would be precluded by the limitations due to the Veteran's service-connected disabilities and also any types of employment that would remain feasible despite the service-connected disabilities.

Subsequently, the AOJ obtained outstanding VA medical records from the VA Medical Center in Hampton, Virginia, and the Veteran was afforded VA examinations for his cervical spine condition and his IVDS of the lumbar spine.  

A review of the record indicates the Veteran filed a Worker Compensation claim in 2005 related to an injury of his shoulder and back.  Contemporaneous records show the Veteran received treatment for neck pain.  It is unclear whether the Veteran's complete Worker Compensation records are on file.  As these records may include information pertaining to his claim for a cervical spine disability, the AOJ should seek the Veteran's authorization for the release of any relevant Worker Compensation records.  The Board also notes that in an October 2013 statement, the Veteran reported he was seeking another private medical opinion.  To date no new private medical evidence has been submitted.  Thus, the AOJ should request the Veteran identify and authorize the release of any outstanding private treatment records, including the sources of any forthcoming medical opinion.

With respect to the cervical spine examination, the September 2013 opinion is not compliant with the Board's remand directives.  The examiner was asked to specifically address inter alia the Veteran's service treatment records showing complaints of neck pain and Dr. S. A.'s opinion that Veteran's cervical spine condition was the direct result of MVAs during service.  However, the examiner reported that there were no service treatment records following the Veteran's in-service MVAs that even "remotely allude" to neck pain related to military service.  However, an August 1982 Infantry Aid Station Note showed the Veteran reported pain radiating from the base of his skull down to his wrist; a March 1983 record showed the Veteran reported pain radiating down the left side of his neck and down his back, with suspected Vagal nerve involvement; and the Veteran's February 1989 separation report of medical history noted his reports of sharp pain in the neck occurring once or twice a week and lasting a few seconds.  Additionally, the examiner's opinion that there was no link between the Veteran's cervical DDD and his military service was conclusory and unsupported by a rationale.  Further, the opinion addressing the possible relationship between the Veteran's cervical DDD and service-connected IVDS was conclusory, and failed to address whether the Veteran's IVDS aggravated the Veteran's cervical DDD.  Thus, as the September 2013 opinions are based on inaccurate factual premises and are conclusory, they are inadequate for rating purposes.

Regarding the Veteran's increased rating claims, the Veteran was not provided a VA examination to assess the severity of his bowel dysfunction, as the July 2013 remand instructed.  Moreover, in an October 2013 statement, the Veteran stated that he presently experienced incapacitating episodes of his IVDS approximately every four to six weeks, and that the examiner did not address this issue.  The Veteran's September 2013 VA examination report indicated the Veteran had not experienced any incapacitating episodes in the past 12 months.  Given the lack of a bowel dysfunction examination and the inconsistency regarding the current severity of the Veteran's lumbar IVDS, the Veteran should be afforded new VA examinations for these conditions.  

With respect to the Veteran's TDIU claim, the September 2013 VA examiner primarily addressed the Veteran's lumbar spine disability, and did not discuss the functional impairment posed by the Veteran's other service-connected disabilities (bowel dysfunction, sciatica of the bilateral lower extremities, hepatitis C, and erectile dysfunction).  Moreover, the examiner did not address types of employment that remained feasible for the Veteran despite his service-connected disabilities.  Thus, as the Veteran is being afforded new examinations for his service-connected IVDS of the lumbar spine and bowel dysfunction, as well as his claimed cervical spine disability, the examiner is asked to address the functional limitations of the Veteran's service-connected disabilities on his ability to perform tasks, including sedentary and physical tasks.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and SMC.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009); Akles v. Derwinski, 1 Vet. App 118 (1991).  Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC based on the need for aid and attendance has been raised by the record.  In a March 2009 statement, the Veteran asserted that he was unable to bathe or dress without the help of his wife, and that food preparation was not possible due to lack of strength in his hands and arms.  As the Board is remanding the Veteran's service-connected claims for further development, this aspect of the claim is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any sources of pertinent private treatment not already of record, as well as any records pertaining to his claim for Worker Compensation.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding private treatment records from any provider identified by the Veteran, as well as any Worker Compensation records the Veteran identifies as relevant.

If, after making reasonable efforts to obtain records identified by the Veteran; and if the AOJ is unable to secure such records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  All records secured should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated from July 2013 to present.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

3.  Next, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his claimed cervical spine disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine disability is related to service.

b)  Whether it is at least as likely as not that the Veteran's cervical spine disability is caused by the Veteran's service-connected lumbar IVDS.

c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is aggravated (i.e., permanently worsened) beyond the natural progress of the disease by the Veteran's service-connected lumbar IVDS.

If aggravation is found, the examiner should address the following medical issues: 1) the baseline manifestations of the Veteran's cervical spine disability found prior to aggravation; and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar IVDS.

The examiner should make specific reference to service treatment records showing complaints of neck pain and evidence of motor vehicle accidents; post-service records showing treatment for cervical DDD and radiculopathy; the Veteran's statements that he had neck problems since service; the Veteran's statements that he performed duties as a concrete finisher beginning in 2004 and did not perform duties as a cement mixer or shovel concrete; and Dr. S. A.'s February 2010 opinion that Veteran's cervical spine condition was the direct result of MVAs in service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his lumbar spine disability and bowel dysfunction.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

With respect to the spine examination, the examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis. 

The examiner should indicate whether the Veteran has a diagnosis of Intervertebral Disc Syndrome (IVDS) and if so, whether his IVDS results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected disabilities alone (lumbar spine IVDS, bowel dysfunction, sciatica of the bilateral lower extremities, hepatitis C, and erectile dysfunction) on his ability to perform tasks, including sedentary and physical tasks.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran requires regular aid and attendance or is housebound due to his service-connected disabilities. 

The examiner should address whether the Veteran's service-connected disabilities result in:  

*Inability to dress or undress himself or to keep himself ordinarily clean and presentable; 

*Frequent need of adjustment of any special prosthetic or orthopedic appliances, which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.);  

*Inability to attend to the wants of nature; 

*Inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or  

*Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2015).  

The examiner is asked to provide the underlying reasons for any opinion expressed.  

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


